Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 8th, 2022 has been entered. Claims 1-7 and 16- 28 are currently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al. (U.S. 5437947 A), hereinafter Hur.
Regarding claim 16, Hur teaches a method comprising: determining a distance between a first main feature and a second main feature and determining a width of a recessed region based on the determined distance between the first and second main features (see Fig. 3g, width of recessed region is 2* W1 the distance between main features); etching the substrate to form the recessed region with the determined width in the substrate (Fig. 3b); and forming the first and second main features over a substrate with the determined distance (fig. 3e to 3g).
Regarding claim 18, Hur further teaches forming an opaque filling in the recessed region (Fig. 3c and 3d).
Regarding claim 20, Hur further teaches that the recessed region (23; Fig. 3b) is formed prior to forming the first and second  main features over the substrate (28, Fig 3e to 3g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 5242770 A), hereinafter Chen, in view of Kim et al. (U.S. 2005/0064304 A1), hereinafter Kim.
Regarding claims 1, 2, and 3, Chen teaches a method (Col. 1, lines 47 to 54) forming a photoresist layer over a wafer (Col. 1, lines 48 to 50); exposing the photoresist layer to a pattern of radiation using a photomask (Col. 1, lines 50 to 53); and developing the photoresist layer after exposing the photoresist layer to the pattern of radiation (Col. 1, lines 53 to 54), wherein the photomask (Claim 7) comprises: additional lines (analogous to recessed region of instant claim) having a first width; and at least one main feature (features having associated edges) having at second width greater than the first width of the recessed region ("said additional lines have a width sufficiently narrow so as not to be transferred", Claim 8). Chen only describes the photomask in terms of its pattern and is silent on the three-dimensional details of the photomask. One of ordinary skill in the art would have looked to art for guidance on the physical construction of the mask. Chen also teaches (abstract) that the addition of lines, referred to as leveling bars, into the mask pattern reduces proximity effects and better aligns the optical performance (intensity gradients) of isolated edges of the mask pattern with those of densely packed edges; wherein the "[l]eveling bars are placed parallel to isolated edges such that intensity gradient leveling occurs on all isolated edges of the mask pattern."  However, Chen does teach that the additional lines are "disposed on the mask", suggesting that they are made of material added on top of the mask surface, rather than being etched into the mask surface.
Regarding the three-dimensional details of the photomask, Kim teaches ([0027], Fig. 2A) a known photomask comprising: a substrate (100) having a recessed region (120) recessed from a first surface (top boundary of 100 in Fig. 2B) of the substrate (100); and at least one main feature (110) protruding from the first surface (top boundary of 100 in Fig. 2B) of the substrate (100). Kim also teaches ([0007]-[0008]) a known method to obviate the differences between isolated and dense patterns using scattering bars, which are finer than a main pattern, and formed on a mask substrate at both sides of isolated patterns. Much like Chen, Kim states that the scattering bars are "formed on a mask substrate" ([0008]). Kim states that "the smaller the design rule, that is, the smaller the line width of the patterns, the more difficult it becomes to form a scattering bar having a fine enough line width. Also, manufacturing a mask having a scattering bar is quite difficult because of the strict process conditions required" ([0008]) and that "[t]he present invention thus offers a method of forming a fine dummy pattern that is much easier to execute than the prior art method of forming a scattering bar" ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create a photomask with the pattern of Chen, using the materials and three-dimensional features taught by Kim. This includes making the improvement of forming the additional lines of Chen as recesses (phase shifters) in the mask substrate, rather than forming them on the substrate as an addition to the main pattern (i.e. in the form of scattering bars). As Chen is silent on the physical construction of the photomask, one of ordinary skill in the art would have looked to the art, such as Kim, for guidance. Furthermore, Kim's improvement over the scattering bar method, to which Chen is most analogous, would avoid the strict process conditions required of scattering bars and make the process of forming a fine dummy pattern much easier to execute.
Chen further teaches that a width (claims 8, 9, and 10) of the recessed region (additional lines, claim 8) is less than about one fifth of a width (minimum dimension, claim 9; said dimension, claim 10) of the at least one main feature (said features, claim 9. "Approximately one-fifth" (Chen) satisfies the condition "less than about one fifth" (instant claim) because: "approximately one fifth" includes a ratio of exactly one fifth; "less than about one fifth" non-exclusively may be interpreted as 'less than a ratio value nominally greater than one fifth', and one fifth is within the range of 'less than a ratio value nominally greater than one fifth.'
Kim further teaches that the depth of the phase shifters (recesses) dictates the magnitude of the phase difference ([0030]); which, in turn, can be pre-established so that the dummy patterns (boundary lines of the phase shifters, [0028]) are not formed on a wafer ([0031]). As such, it would have been obvious to anyone of ordinary skill in the art before the effective filling date of the instant application to have optimized the depth of the phase shifters (recesses) to prevent an image from the phase shifters being transferred to a wafer. It would have been well within the purview of one skilled in the art to have determined a suitable depth of the phase shifters on an image by image basis to determine a suitable depth through routine experiment. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 4, Chen further teaches (claim 8) that the additional lines (analogous to recessed region upon modification by Kim) are configured to diffract radiation (alter edge intensity gradient, see claim 7) without imaging a pattern (transferred onto the substrate).
Regarding claim 5, Chen further teaches (Claims 8, 9, and 11) that a distance between the at least one opaque main feature and the recessed region of the substrate (predetermined distance (claim 7), which is equal to minimum distance (claim 11) is greater than the first width of the recessed region of the substrate (claim 9).
Regarding claim 6, an embodiment of Chen (Fig. 6A) depicts a photomask pattern (mask test pattern; Col. 4, line 62) wherein the at least one main feature (37-41) comprises a first main feature (39), a second main feature (40), and a third main feature (41) (all of which are opaque upon modification by Kim), wherein the second main feature (40) is between the first main feature (39) and the addition line (left 42, analogous to recessed region upon modification by Kim), and the addition line (left 42) is between the second main feature (40) and the third main feature (41).
Regarding claim 7, Chen further teaches that a first distance between the first opaque main feature (39) and the second opaque main feature (40) is less than a second distance between the second opaque main feature (40) and the third opaque main feature (41) (see Fig. 6A).
Regarding claims 22, 23, 25, 26, 27, and 28, Chen teaches a method (Col. 1, lines 47 to 54) forming a photoresist layer over a wafer (Col. 1, lines 48 to 50); exposing the photoresist layer to a pattern of radiation using a photomask (Col. 1, lines 50 to 53); and developing the photoresist layer after exposing the photoresist layer to the pattern of radiation (Col. 1, lines 53 to 54), wherein the photomask (Claim 7) comprises: additional lines (analogous to recessed region of instant claim) having a first width; and at least one main feature (features having associated edges) having at second width greater than the first width of the recessed region ("said additional lines have a width sufficiently narrow so as not to be transferred", Claim 8). Chen only describes the photomask in terms of its pattern and is silent on the three-dimensional details of the photomask. One of ordinary skill in the art would have looked to art for guidance on the physical construction of the mask. Chen also teaches (abstract) that the addition of lines, referred to as leveling bars, into the mask pattern reduces proximity effects and better aligns the optical performance (intensity gradients) of isolated edges of the mask pattern with those of densely packed edges; wherein the "[l]eveling bars are placed parallel to isolated edges such that intensity gradient leveling occurs on all isolated edges of the mask pattern."  However, Chen does teach that the additional lines are "disposed on the mask", suggesting that they are made of material added on top of the mask surface, rather than being etched into the mask surface.
Regarding the three-dimensional details of the photomask, Kim teaches ([0027], Fig. 2A) a known photomask comprising: a substrate (100) having a recessed region (120) recessed from a first surface (top boundary of 100 in Fig. 2B) of the substrate (100); and at least one main feature (110) protruding from the first surface (top boundary of 100 in Fig. 2B) of the substrate (100). Kim also teaches ([0007]-[0008]) a known method to obviate the differences between isolated and dense patterns using scattering bars, which are finer than a main pattern, and formed on a mask substrate at both sides of isolated patterns. Much like Chen, Kim states that the scattering bars are "formed on a mask substrate" ([0008]). Kim states that "the smaller the design rule, that is, the smaller the line width of the patterns, the more difficult it becomes to form a scattering bar having a fine enough line width. Also, manufacturing a mask having a scattering bar is quite difficult because of the strict process conditions required" ([0008]) and that "[t]he present invention thus offers a method of forming a fine dummy pattern that is much easier to execute than the prior art method of forming a scattering bar" ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create a photomask with the pattern of Chen, using the materials and three-dimensional features taught by Kim. This includes making the improvement of forming the additional lines of Chen as recesses (phase shifters) in the mask substrate, rather than forming them on the substrate as an addition to the main pattern (i.e. in the form of scattering bars). As Chen is silent on the physical construction of the photomask, one of ordinary skill in the art would have looked to the art, such as Kim, for guidance. Furthermore, Kim's improvement over the scattering bar method, to which Chen is most analogous, would avoid the strict process conditions required of scattering bars and make the process of forming a fine dummy pattern much easier to execute.
Chen does not further teach the specific photomask pattern described in the instant claims. However, it is understood that the invention of Chen is not limited to the exemplary embodiment patterns disclosed, but rather may be implemented in a variety of other ways (i.e. other patterns) (Col. 8, lines 41-53). Furthermore, the pattern described by the instant claims follow the essential rules taught by Chen: Densely packed features (such as the first and fourth opaque main features) are spaced a minimum critical dimension apart (Col. 6, lines 1-2), leveling bars (i.e. recessed regions) are placed adjacent to the isolated edges of isolated features (such as one side each of the first and third main features and both sides of the second main feature) at a distance substantially equal to the critical dimension (Col. 5, line 65 to Col. 6, line 14), and the leveling bars have a width less than that of the critical dimension (abstract). Note: while Chen only exhibits one relative leveling bar width (1/5 of CD), the invention of Chen is not limited to such (Col. 6, lines 35-39) (see also claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the invention of Chen to a photomask pattern having the arrangement described in the instant claims. It is understood that the invention of Chen is not limited to the embodiment patterns disclosed, but rather is intended to be implemented with patterns desired to be transferred through photolithography. Furthermore, the pattern described by the instant claims follows the essential rules taught by Chen. 
Regarding claim 24, Kim further teaches that the depth of the phase shifters (recesses) dictates the magnitude of the phase difference ([0030]); which, in turn, can be pre-established so that the dummy patterns (boundary lines of the phase shifters, [0028]) are not formed on a wafer ([0031]). As such, it would have been obvious to anyone of ordinary skill in the art before the effective filling date of the instant application to have optimized the depth of the phase shifters (recesses) to prevent an image from the phase shifters being transferred to a wafer. It would have been well within the purview of one skilled in the art to have determined a suitable depth of the phase shifters on an image by image basis to determine a suitable depth through routine experiment. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Allowable Subject Matter
Claims 17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737         /DUANE SMITH/                                                     Supervisory Patent Examiner, Art Unit 1737